PER CURIAM:
M & G Polymers USA, LLC, appeals the district court’s order accepting the recommendation of the magistrate judge and granting Samuel J. Juniper’s summary judgment motion in this Employee Retirement Income Security Act action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Juniper v. M & G Polymers USA, LLC, 495 F.Supp.2d 590 (S.D.W.Va.2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.